Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-9, 12-17 and 19-20 of copending Application No 17/329712. Although the claims at issue are not identical, they are not patentably distinct from each other shown below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Claim limitations of the instant application
Claims of the Co-pending of Application 17/329712
1. A sliding mechanism for an electronic device, comprising: a slide rail assembly comprising a fixed member and a slide rail, the fixed member being fixed to a housing assembly of the electronic device, the fixed member being provided with a sliding slot, and an end of the slide rail being slidably limited in the sliding slot; and a driving assembly fixed to the housing assembly, the driving assembly comprising a driving unit connected to the slide rail in a one-to-one correspondence, and the driving unit being configured to drive the slide rail to slide from the housing assembly to the outside and to slide from the outside to the housing assembly.
1. A sliding mechanism for an electronic device, comprising: a sliding rail assembly comprising at least one fixing member and at least one sliding rail, the fixing member being fixed to a housing assembly of the electronic device and provided with a first sliding groove, and the sliding rail having an end slidably limited in the first sliding groove; and a driving assembly fixed to the housing assembly, coupled to the sliding rail, and configured to drive the at least one sliding rail to slide outwards from a retracted state to an extended state from the housing assembly …
2. The sliding mechanism according to claim 1, wherein the driving assembly further comprises a driving assembly bracket fixed to the housing assembly, the driving unit comprises a first guide rod, a transmission lead screw, a driving member, and a push member, the first guide rod and the transmission lead screw are assembled to the driving assembly bracket, the driving member is connected to an end of the transmission lead screw, and the driving member is configured to drive the transmission lead screw to rotate; and the push member is provided with a transmission hole and a sliding hole, the transmission lead screw is connected in the transmission hole in a transmission manner, the first guide rod is slidably fitted in the sliding hole, and the push member is configured to drive the slide rail to slide.
4.  The sliding mechanism according to claim 1, wherein the driving assembly comprises a driving assembly support fixed to the housing assembly, a first transmission lead screw, a second transmission lead screw, a first guide rod, a driving member and a pushing member, the first transmission lead screw and the first guide rod are assembled to the driving assembly support, the second transmission lead screw is axially movably assembled to the driving assembly support, and the driving member is configured to drive the first transmission lead screw to rotate; and the pushing member is provided with a sliding hole, a first transmission hole and a second transmission hole, the sliding hole is slidably fitted over the first guide rod, …
3. The sliding mechanism according to claim 2, wherein the driving unit further comprises an elastic buffering assembly, the elastic buffering assembly is fixed to the slide rail, and the elastic buffering assembly is connected to the push member.
7. The sliding mechanism according to claim 6, wherein the driving assembly further comprises a first elastic buffer assembly … the first elastic buffer assembly is coupled to the pushing member…
4. The sliding mechanism according to claim 3, wherein the elastic buffering assembly comprises a first fixed portion, a second fixed portion, a second guide rod, and a first elastic member; and the first fixed portion and the second fixed portion are fixed to the slide rail, the second guide rod is fixed between the first fixed portion and the second fixed portion, the first elastic member is fitted over the second guide rod, and the push member is configured to push the first elastic member to stretch and retract on the second guide rod.
8. The sliding mechanism according to claim 7, wherein the first elastic buffer assembly comprises a first fixed portion, a second fixed portion, a second guide rod and a first elastic member; and the first and second fixed portions are fixed to the first sliding rail, the second guide rod is fixed between the first and second fixed portions, the first elastic member is fitted over the second guide rod, and the pushing member pushes the first elastic member to extend and retract on the second guide rod.
5. The sliding mechanism according to claim 4, wherein the elastic buffering assembly further comprises a guide sleeve slidably fitted over the second guide rod and connected to an end of the first elastic member, and the push member is connected to the guide sleeve.
9. The sliding mechanism according to claim 8, wherein the first elastic buffer assembly further comprises a first guide sleeve slidably fitted over the second guide rod and coupled to an end of the first elastic member, and the pushing member is coupled to the first guide sleeve.
6. The sliding mechanism according to claim 2, wherein the driving unit further comprises a reduction gearbox having an end connected to the transmission lead screw and another end connected to the driving member.
12. The sliding mechanism according to claim 4, wherein the driving assembly further comprises a reduction gearbox having a first end coupled to the first transmission lead screw and a second end coupled to the driving member.
7. The sliding mechanism according to claim 1, wherein the slide rail comprises a first slide rail and a second slide rail configured to slide towards each other and slide away from each other, the driving unit comprises a first driving unit and a second driving unit, the first driving unit is connected to the first slide rail, and the second driving unit is connected to the second slide rail.
1…wherein the sliding rail comprises a first sliding rail and a second sliding rail, and the driving assembly is coupled to the first and second sliding rails, and configured to drive the first and second sliding rails to move in opposite directions to slide towards and away from each other.
8. The sliding mechanism according to claim 1, wherein the slide rail assembly further comprises a buffering limiting member, the buffering limiting member is arranged on the fixed member, and the buffering limiting member is configured to abut against the slide rail sliding from the outside to the housing assembly.  

13. The sliding mechanism according to claim 1, wherein the sliding rail assembly further comprises a buffer limiting member provided to the fixing member and configured to abut against the sliding rail sliding towards the housing assembly from the outside.
9. The sliding mechanism according to claim 1, wherein the sliding slot comprises a lubricating layer, and the lubricating layer forms an inner wall of the sliding slot.
14.The sliding mechanism according to claim 1, wherein the first sliding groove comprises a first lubrication layer forming an inner wall of the first sliding groove.
10. An electronic device, comprising: a housing assembly; a sliding mechanism, comprising: a slide rail assembly having a front surface and a rear surface, and comprising a fixed member and a slide rail, the fixed member being fixed to a housing assembly of the electronic device, the fixed member being provided with a sliding slot, and an end of the slide rail being slidably limited in the sliding slot; and a driving assembly fixed to the housing assembly, the driving assembly comprising a driving unit connected to the slide rail in a one-to-one correspondence, and the driving unit being configured to drive the slide rail to slide from the housing assembly to the outside and to slide from the outside to the housing assembly; and a flexible screen, a part of the flexible screen being arranged on the front surface of the slide rail and fixed to the housing assembly, an end of the flexible screen being arranged to an edge or the rear surface of the slide rail, the slide rail being configured to slide from the housing assembly to the outside to allow the flexible screen to stretch, and the slide rail being further configured to slide from the outside to the housing assembly to allow the flexible screen to retract.
15. An electronic device, comprising: a housing assembly; a sliding mechanism comprising: a sliding rail assembly comprising at least one fixing member and at least one sliding rail, the fixing member being fixed to the housing assembly and provided with a first sliding groove, and the sliding rail having an end slidably limited in the first sliding groove; and a driving assembly fixed to the housing assembly, coupled to the sliding rail, and configured to drive the at least one sliding rail to slide outwards from a retracted state to an extended state from the housing assembly and to slide inwards towards the retracted state of the housing assembly from the extended state; the sliding mechanism being assembled to the housing assembly…; and a flexible screen, a first part of the flexible screen being provided at the front surface of the sliding rail and fixed to the housing assembly, at least an end portion of the flexible screen being provided at an edge or the rear surface of the sliding rail, and the sliding rail being slidable outwards from the housing assembly to extend the flexible screen and slidable towards the housing assembly from the extended state to retract the flexible screen…
11. The electronic device according to claim 10, wherein the electronic device further comprises a controller, the controller is connected to the driving unit of the sliding mechanism, and the controller is configured to control the driving unit to drive the slide rail to slide.
16. The electronic device according to claim 15, wherein the electronic device further comprises a controller coupled to the driving assembly of the sliding mechanism and configured to control the driving assembly to drive the sliding rail to slide.
12. The electronic device according to claim 10, wherein an edge of the housing assembly is provided with a limiting portion, the slide rail is provided with a limiting slot, and the limiting portion is limited in the limiting slot when the slide rail slides from the housing assembly to the outside.
17. The electronic device according to claim 15, wherein a limiting portion is provided at an edge of the housing assembly, and the sliding rail is provided with a third limiting groove, and slid outwards from the housing assembly, such that the limiting portion is limited in the third limiting groove.
16. The electronic device according to claim 10, further comprising a reel assembly fixed to the edge of the slide rail configured to slide from the housing assembly to the outside, another part of the flexible screen being wound around the reel assembly from the end of the flexible screen in a stretchable and retractable manner, the slide rail being configured to slide from the housing assembly to the outside to allow the other part of the flexible screen to stretch from the reel assembly, and the slide rail being further configured to slide from the outside to the housing assembly to allow the other part of the flexible screen to retract to the reel assembly.
19. The electronic device according to claim 15, wherein the electronic device further comprises a reel assembly fixed to an edge of the sliding rail slidable outwards from the housing assembly, a second part of the flexible screen is extendably and retractably wound around the reel assembly by the end portion, and the sliding rail is slidable outwards from the housing assembly to extend the second part of the flexible screen out from the reel assembly, and slidable towards the housing assembly from the extended state to retract the second part of the flexible screen to the reel assembly.
19. The electronic device according to claim 10, further comprising a support plate assembly arranged between the slide rail assembly and the flexible screen, wherein the support plate assembly comprises a fixed support plate and a movable support plate, the fixed support plate is fixed to the housing assembly, the movable support plate is slidably connected to the fixed support plate, the movable support plate is further connected to the slide rail, and the part of the flexible screen is fixed to the fixed support plate.
20. The electronic device according to claim 15, wherein the electronic device further comprises a supporting plate assembly provided between the sliding rail assembly and the flexible screen; and the supporting plate assembly comprises a fixed supporting plate and at least one movable supporting plate, the fixed supporting plate is fixed to the housing assembly, the movable supporting plate is slidably coupled to the fixed supporting plate, and further coupled to the sliding rail, and the first part of the flexible screen is fixed to the fixed supporting plate.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 10-11 and 16-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by SONG et al. (US Pub No. 2020/0267246 A1 and SONG hereinafter)
Regarding Claim 1, SONG discloses (figs. 1-11) a sliding mechanism for an electronic device (100), comprising: a slide rail assembly comprising a fixed member (1022) and a slide rail (101 and 103), the fixed member being fixed to a housing assembly (102) of the electronic device, the fixed member being provided with a sliding slot, and an end of the slide rail being slidably limited in the sliding slot; and 


    PNG
    media_image1.png
    684
    749
    media_image1.png
    Greyscale

a driving assembly (220) fixed to the housing assembly, the driving assembly comprising a driving unit (220) connected to the slide rail in a one-to-one correspondence, and the driving unit being configured to drive the slide rail to slide from the housing assembly to the outside and to slide from the outside to the housing assembly ([0150], figs 10-11).  


Regarding Claim 2, SONG discloses (figs. 1-11) the sliding mechanism according to claim 1, wherein the driving assembly further comprises a driving assembly bracket (222) fixed to the housing assembly, the driving unit comprises a first guide rod (223), a transmission lead screw (227a), a driving member (225), and a push member (226a-c), the first guide rod and the transmission lead screw are assembled to the driving assembly bracket, the driving member is connected to an end of the transmission lead screw, and the driving member is configured to drive the transmission lead screw to rotate; and the push member is provided with a transmission hole and a sliding hole (hole attached to gears), the transmission lead screw is connected in the transmission hole (hole in 221) in a transmission manner, the first guide rod is slidably fitted in the sliding hole, and the push member is configured to drive the slide rail to slide ([0146-0147]).  

Regarding Claim 6, SONG discloses (figs. 1-11) the sliding mechanism according to claim 2, wherein the driving unit further comprises a reduction gearbox (226a-c) having an end connected to the transmission lead screw and another end connected to the driving member ([0147]).  

Regarding Claim 7, SONG discloses (figs. 1-11) the sliding mechanism according to claim 1, wherein the slide rail comprises a first slide rail (101) and a second slide rail (103) configured to slide towards each other and slide away from each other, the driving unit comprises a first driving unit (220) and a second driving unit (220), the first driving unit is connected to the first slide rail, and the second driving unit is connected to the second slide rail (fig.10).  

Regarding Claim 10, SONG discloses (figs. 1-11) an electronic device, comprising: a housing assembly (102); a sliding mechanism, comprising: a slide rail assembly ([01012], frame 101 and 102 include a front portion, a rear portion and a side portion) having a front surface and a rear surface, and comprising a fixed member (1022) and a slide rail (101 and 103), the fixed member being fixed to a housing assembly (102) of the electronic device, the fixed member being provided with a sliding slot, and an end of 


    PNG
    media_image1.png
    684
    749
    media_image1.png
    Greyscale

the slide rail being slidably limited in the sliding slot; and a driving assembly (220) fixed to the housing assembly, the driving assembly comprising a driving unit (220) connected to the slide rail in a one-to-one correspondence, and the driving unit being configured to drive the slide rail to slide from the housing assembly to the outside and to slide from the outside to the housing assembly ([0150], figs 10-11) and a flexible screen, (151) a part of the flexible screen being arranged on the front surface of the slide rail and fixed to the housing assembly, an end of the flexible screen being arranged to an edge or the rear surface of the slide rail ([0103]), the slide rail being configured to slide from the housing assembly to the outside to allow the flexible screen to stretch, and the slide rail being further configured to slide from the outside to the housing assembly to allow the flexible screen to retract(figs. 4a-b).  

Regarding Claim 11, SONG discloses (figs. 1-11) the electronic device according to claim 10, wherein the electronic device further comprises a controller (180), the controller is connected to the driving unit of the sliding mechanism, and the controller is configured to control the driving unit to drive the slide rail to slide ([0068]).  

Regarding Claim 16, SONG discloses (figs. 1-11) the electronic device according to claim 10, further comprising a reel assembly (1024 and 1028) fixed to the edge of the slide rail configured to slide from the housing assembly to the outside, another part of the flexible screen being wound around the reel assembly from the end of the flexible screen in a stretchable and retractable manner (fig.4), the slide rail being configured to slide from the housing assembly to the outside to allow the other part of the flexible screen to stretch from the reel assembly, and the slide rail being further configured to slide from the outside to the housing assembly to allow the other part of the flexible screen to retract to the reel assembly ([0099]-[0100]).  

Regarding Claim 17, SONG discloses (figs. 1-11) the electronic device according to claim 16, wherein the reel assembly comprises: a reel bracket (1024) fixed to the edge of the slide rail; a rotating shaft (1028) rotatably assembled to the reel bracket; and a third elastic member connected to the rotating shaft, and configured to reset the rotating shaft.

Regarding Claim 18, SONG discloses (figs. 1-11) the electronic device according to claim 17, wherein the other part of the flexible screen is wound around the rotating shaft from the end of the flexible screen (fig.6).  

Regarding Claim 19, SONG discloses (figs. 1-11) the electronic device according to claim 10, further comprising a support plate (1021-1022) assembly arranged between the slide rail assembly and the flexible screen, wherein the support plate assembly comprises a fixed support plate (1022) and a movable support plate (1021), the fixed support plate is fixed to the housing assembly, the movable support plate is slidably connected to the fixed support plate, the movable support plate is further connected to the slide rail, and the part of the flexible screen is fixed to the fixed support plate (fig.4a-b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al in view of Choi et al. (US Pub No. 2020/0201394 A1 and Choi hereinafter)
Regarding Claim 8, SONG discloses (figs. 1-11) the sliding mechanism according to claim 1. SONG does not explicitly disclose wherein the slide rail assembly further comprises a buffering limiting member, the buffering limiting member is arranged on the fixed member, and the buffering limiting member is configured to abut against the slide rail sliding from the outside to the housing assembly.  However, Choi teaches (figs. 1-9) wherein the slide rail assembly (including 161, 165 , 166 and 180) further comprises a buffering limiting member (spring provided 983a-b, fig.9), the buffering limiting member is arranged on the fixed member (FS), and the buffering limiting member is configured to abut against the slide rail sliding from the outside to the housing assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a buffering limiting member  of Choi to device of SONG in order to support the display unit by elastic force when the display is in fully unwound state.
Regarding Claim 14, SONG discloses (figs. 1-11) the electronic device according to claim 10. SONG does not explicitly disclose an elastic stretch and retraction assembly arranged on the rear surface of the slide rail assembly and assembled to the housing assembly, an end of the flexible screen being connected to the elastic stretch and retraction assembly, and the elastic stretch and retraction assembly being forced to stretch and retract by the end of the flexible screen.  However, Choi teaches an elastic stretch and retraction assembly (983b) arranged on the rear surface of the slide rail assembly (900) and assembled to the housing assembly, an end of the flexible screen (DP) being connected to the elastic stretch and retraction assembly, and the elastic stretch and retraction assembly being forced to stretch and retract by the end of the flexible screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an elastic stretch and retraction assembly of Choi to device of SONG in order to support the display unit by elastic force when the display is in fully unwound state.

Regarding Claim 15, SONG/Choi discloses electronic device according to claim 14. Choi further teaches wherein the elastic stretch and retraction mechanism comprises: a fixed bracket (FS) fixed to the housing assembly; a guide member (981a) connected to the fixed bracket; a sliding member (981c) slidably connected to the guide member, and configured to connect with the end of the flexible screen; and a second elastic member (983a) arranged between the fixed bracket and the sliding member, and configured to reset the sliding member.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an elastic stretch and retraction assembly of Choi to device of SONG in order to support the display unit by elastic force when the display is in fully unwound state.


Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al in view of CHA et al (US Pub No. 2022/0066510 A1 and CHA hereinafter)
Regarding Claim 9, SONG discloses (figs. 1-11) the sliding mechanism according to claim 1. SONG does not disclose wherein the sliding slot comprises a lubricating layer, and the lubricating layer forms an inner wall of the sliding slot.  However, CHA teaches (FIG.13) wherein the sliding slot comprises a lubricating layer (510-530), and the lubricating layer forms an inner wall of the sliding slot (250). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a lubricating layer of CHA to device of SONG in order to provide smoothly slide on the first body while contacting the first body, and thus, friction that occurs in a contact portion between the first body and the second body due to the relative movement of the two bodies may be significantly reduced.
Regarding Claim 12, SONG discloses (figs. 1-11) the electronic device according to claim 10. SONG does not explicitly disclose wherein an edge of the housing assembly is provided with a limiting portion, the slide rail is provided with a limiting slot, and the limiting portion is limited in the limiting slot when the slide rail slides from the housing assembly to the outside.  However, CHA teaches (fig.16a-b) wherein an edge of the housing assembly is provided with a limiting portion (632), the slide rail is provided with a limiting slot (285-286), and the limiting portion is limited in the limiting slot when the slide rail slides from the housing assembly to the outside.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a limiting portion of CHA to device of SONG in order to provide stopping groove in different position when the flexible display is sliding outside of the housing. 
Regarding Claim 13, SONG/CHA discloses the electronic device according to claim 12. CHA further teaches wherein the limiting portion is configured as one of a bump structure (632), or a screw fixed to the housing assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a limiting portion of CHA to device of SONG in order to provide stopping groove in different position when the flexible display is sliding outside of the housing.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over SONG et al in view of Han et al (US Patent No. 11315443 B2 and Han hereinafter)
Regarding Claim 20, SONG discloses (figs. 1-11) the electronic device according to claim 19. SONG does not explicitly disclose wherein an edge of the fixed support plate is provided with a plurality of first convex portions and a plurality of first concave portions, an edge of the movable support plate is provided with a plurality of second convex portions and a plurality of second concave portions, the plurality of second convex portions are slidably connected to the plurality of first concave portions, and the plurality of second concave portions are slidably connected to the plurality of first convex portions. However, Han teaches (figs. 1-2b) wherein an edge of the fixed support plate is provided with a plurality of first convex portions (2052) and a plurality of first concave portions (2051), an edge of the movable support plate is provided with a plurality of second convex portions and a plurality of second concave portions, the plurality of second convex portions are slidably connected to the plurality of first concave portions, and the plurality of second concave portions are slidably connected to the plurality of first convex portions (col 5, lines 35-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a plurality of first convex/concave portions of Han to device of SONG in order to provide a planar support part of the flexible display panel in a vacancy cross-filling manner.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record does not explicitly disclose wherein the driving unit further comprises an elastic buffering assembly, the elastic buffering assembly is fixed to the slide rail, and the elastic buffering assembly is connected to the push member. Claims 4-5 are objected being depend on claim 3. The mentioned pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  Specifically the limitation highlighted above and the specific arrangement of each structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841